F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUL 7 2003
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 PIPER L. SNOWTON,

          Plaintiff-Appellant,

 v.                                                     No. 03-6017
                                                        (W.D. Okla.)
 PRESBYTERIAN HOSPITAL, INC.,                    (D.Ct. No. 02-CV-1717-L)
 aka HCA Health Services of
 Oklahoma, Inc., aka HCA Presbyterian
 Hospital; SOUTH COMMUNITY
 HOSPITAL, aka Integris Southwest
 Medical Center, Inc.; OKLAHOMA
 STATE DEPARTMENT OF
 HEALTH; OKLAHOMA COUNTY
 HEALTH DEPARTMENT; SYLVAN
 N. GOLDMAN CENTER;
 OKLAHOMA BLOOD INSTITUTE;
 OKLAHOMA INDUSTRIES
 AUTHORITY,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY, and O’BRIEN, Circuit Judges.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Ms. Piper L. Snowton, acting pro se 1 and in forma pauperis, appeals the

district court’s sua sponte dismissal of her complaint for failure to state a claim

upon which relief may be granted under 28 U.S.C. § 1915(e)(2)(B)(ii) (2003). 2

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      On December 6, 2002, Ms. Snowton filed suit against Presbyterian Hospital,

Inc. (a/k/a Health Services of Oklahoma, Inc., a/k/a HCA Presbyterian Hospital),

South Community Hospital (a/k/a Integris Southwest Medical Center, Inc.), the

Oklahoma State Department of Health, the Oklahoma County Health Department,

the Sylvan N. Goldman Center, the Oklahoma Blood Institute, and the Oklahoma

Industrial Authority, alleging violation of her constitutional and civil rights,

personal injuries, mental anguish, and conspiracy. Her claims arise from surgeries

she underwent in 1985 and/or 1989, involving possible HIV/AIDS blood

      1
       We construe Ms. Snowton’s pro se pleadings liberally. Ledbetter v. City
of Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003).
      2
        The district court’s order erroneously cites to 28 U.S.C. § 1915(d). This
provision was amended and renumbered by the Prison Litigation Reform Act of
1995, which provides that the court shall dismiss a § 1915 case at any time for
failure to state a claim upon which relief may be granted. 28 U.S.C. §
1915(e)(2)(B)(ii). The district court’s clerical error is harmless.

                                          -2-
contamination. By way of relief, she seeks compensatory and punitive damages of

$100,000,000.00 from each Defendant. The district court correctly construed her

complaint to assert jurisdiction based on 42 U.S.C. § 1983 (civil rights violation)

and 28 U.S.C. § 1331 (diversity of citizenship). Concluding Oklahoma’s two-year

statute of limitations for personal injury controls both causes of action, the district

court dismissed Ms. Snowton’s complaint for failure to state a claim upon which

relief can be granted. We agree.

      Actions under § 1983 are subject to the statute of limitations for personal

injury in effect in the state where the alleged violations occurred. See Garcia v.

Wilson, 731 F.2d 640, 642 (10th Cir. 1984), aff’d, 471 U.S. 261 (1985). In

Oklahoma, the applicable period of limitation is two years. Meade v. Grubbs, 841

F.2d 1512, 1522 (10th Cir. 1988); Okla. Stat. tit. 12, § 95 (2003). The same

limitation period governs diversity cases under § 1331. See Erie R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938). Because Ms. Snowton’s complaint, filed in

December 2002, arose from injuries alleged to have occurred no later than 1989,

her claims are time-barred.

      Accordingly, we adopt the reasoning of the district court and AFFIRM.



                                        Entered by the Court:

                                        TERRENCE L. O’BRIEN
                                        United States Circuit Judge

                                          -3-